Case: 14-41332      Document: 00513109735         Page: 1    Date Filed: 07/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 14-41332                                 July 9, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
JIANGSHAN XIAO; JS MULTI-TRADING, INCORPORATED,

                                                 Plaintiffs - Appellants
v.

JEH JOHNSON, Secretary, Department of Homeland Security; LAURA
ZUCHOWSKI, Director, Vermont Service Center,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:13-CV-107


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appellants Jiangshan Xiao, a citizen of South Africa, and JS Multi-
Trading, Incorporated, a Texas corporation, appeal a summary judgment grant
to Appellees in a suit challenging the Administrative Appeals Office’s (AAO)




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-41332       Document: 00513109735          Page: 2     Date Filed: 07/09/2015



                                       No. 14-41332
dismissal of an appeal from a decision of the United States Citizenship and
Immigration Services (USCIS) denying Appellants’ petition for an L-1A visa. 1
       Xiao has served as president of a South African company called JS Multi-
Trading, CC, since 2003. 2 He was admitted to the United States as a
nonimmigrant visitor for pleasure around July 3, 2011, with authorization to
remain until January 2, 2012. While in the United States, Xiao incorporated
Appellant JS Multi-Trading, a subsidiary of JS Multi-Trading, CC, “for the
purpose of exporting domestic and foreign auto parts to Africa and operat[ing]
as a full-featured retail auto-parts store.” 3 On December 23, 2011, Appellant
JS Multi-Trading filed a petition to classify Xiao as an L-1A nonimmigrant
intracompany transferee. The USCIS denied Appellants’ petition. 4 Appellants
appealed the decision of the USCIS to the AAO, which dismissed their appeal. 5
       Appellants then filed this suit in federal district court, asking the court
to vacate the judgment of the AAO and grant their petition for an L1-A visa.
The case was assigned to a magistrate judge, who offered a plain description
of the facts and law and recommended that summary judgment be granted in
favor of Appellees. The district court adopted the report and recommendation
of the magistrate judge, granted Appellees’ motion for summary judgment, and
denied Appellants’ cross-motion for summary judgment. We AFFIRM for
essentially the reasons stated in the careful report of the magistrate judge
adopted by the district court.


       1  See 8 U.S.C. § 1101(a)(15)(L) (excluding from the definition of “immigrant” “an alien
who, within 3 years preceding the time of his application for admission into the United States,
has been employed continuously for one year by a firm or corporation or other legal entity or
an affiliate or subsidiary thereof and who seeks to enter the United States temporarily in
order to continue to render his services to the same employer or a subsidiary or affiliate
thereof in a capacity that is managerial, executive, or involves specialized knowledge”).
        2 R.63.
        3 Id.
        4 R.16-20.
        5 R.22-30.

                                              2